       Case 3:19-cv-07956-WHO Document 21 Filed 02/12/20 Page 1 of 4



 1   Tionna Dolin (SBN 299010)
     Email: tdolin@slpattorney.com
 2   Karen L. Wallace (SBN 272309)
     Email: kwallace@slpattorney.com
 3   STRATEGIC LEGAL PRACTICES
     A PROFESSIONAL CORPORATION
 4   1840 Century Park East, Suite 430
     Los Angeles, CA 90067
 5   Telephone: (310) 929-4900
     Facsimile: (310) 943-3838
 6
     Attorneys for Plaintiff
 7   MARIA VANELLA
 8                       UNITED STATES DISTRICT COURT
 9              FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                             (SAN FRANCISCO DIVISION)
11
     MARIA VANELLA,                          Case No.: 3:19-cv-07956-WHO
12
                      Plaintiff,             [Assigned to the Hon. William H. Orrick,
13
             vs.                             Crtrm 2]
14
15                                           DECLARATION OF KAREN L.
     FORD MOTOR COMPANY; and                 WALLACE IN RESPONSE TO
     DOES 1 through 10, inclusive,           ORDER TO SHOW CAUSE WHY
16                                           PLAINTIFF SHOULD NOT BE
17                    Defendants.            SANCTIONED FOR FAILING TO
                                             APPEAR
18
19
                                             Complaint filed:   December 4, 2019
20
21
22
23
24
25
26
27
28

       DECLARATION OF KAREN L. WALLACE IN RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
                WHY PLAINTIFF SHOULD NOT BE SANCTIONED FOR FAILING TO APPEAR
                                                                                                   Case 3:19-cv-07956-WHO Document 21 Filed 02/12/20 Page 2 of 4



                                                                                             1                    DECLARATION OF KAREN L. WALLACE
                                                                                             2          I, Karen L. Wallace, declare as follows:
                                                                                             3          1.    I am over the age of 18 and not a party to the action. I am an attorney
                                                                                             4   admitted to the Bar of the State of California and the United States District Court,
                                                                                             5   Northern District of California. I am an associate at Strategic Legal Practices,
                                                                                             6   APC, located at 1840 Century Park East, Suite 430, Los Angeles, CA 90067, and
                                                                                             7   counsel of record for Plaintiff MARIA VANELLA (“Plaintiff”) in the above-
                                                                                             8   entitled action. Unless the context indicates otherwise, I have personal knowledge
                                                                                             9   of the following facts, and if called as a witness, I could and would testify
                                                                                            10   competently to them.
                                                                                            11          2.    I respectfully submit this declaration in response to the Court’s Order
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                            12   to Show Cause why Plaintiff should not be sanctioned for failing to appear at the
                                                                                            13   hearing on Defendant’s Motion to Dismiss, which was scheduled for February 7,
                                                                                            14   2020 at 9:30 a.m., in the above-captioned court.
                                                                                            15          3.    On January 22, 2020, at 8:30 p.m., the Court notified the parties that
                                                                                            16   the hearing on Defendant’s motion was re-set to February 7, 2020, at 2 p.m. [Dkt.
                                                                                            17   No. 16].
                                                                                            18          4.    On January 22, 2020, at 8:32 p.m. a second notice was sent by the
                                                                                            19   Court that re-set the hearing on February 7, 2020, for 9:30 a.m. [Dkt. No. 16].
                                                                                            20          5.    Due to an internal miscommunication, the hearing on Defendant’s
                                                                                            21   motion was calendared by my office for February 7, 2020, at 2 p.m.
                                                                                            22          6.    On January 29, 2020, Plaintiff filed a Request to Appear by
                                                                                            23   Telephone at the hearing on Defendant’s Motion to Dismiss on February 7, 2020,
                                                                                            24   at 2:00 p.m., based on the initial notice re-setting the hearing date. [Dkt. No. 17].
                                                                                            25          7.    On February 3, 2020, the Court denied Plaintiff’s Request [Dkt. No.
                                                                                            26   18].
                                                                                            27

                                                                                            28
                                                                                                                                            1

                                                                                                   DECLARATION OF KAREN L. WALLACE IN RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
                                                                                                            WHY PLAINTIFF SHOULD NOT BE SANCTIONED FOR FAILING TO APPEAR
                                                                                                   Case 3:19-cv-07956-WHO Document 21 Filed 02/12/20 Page 3 of 4



                                                                                             1         8.     Accordingly, my office arranged for my travel to San Francisco for
                                                                                             2   the hearing on Defendant’s Motion and scheduled my flight so that I would arrive
                                                                                             3   in time for a hearing at 2:00 p.m.
                                                                                             4         9.     Due to my failure correctly to calendar the hearing time, I did not
                                                                                             5   arrive at the above-captioned court until approximately 10:45 a.m., well after the
                                                                                             6   instant matter had been called by the Court.
                                                                                             7         10.    My office advised the Court that I was en route, but my arrival was
                                                                                             8   untimely, and a brief hearing was conducted at 9:42 a.m. The Court issued an
                                                                                             9   order to show cause why counsel should not be sanctioned for failure to appear
                                                                                            10   and granted the motion to dismiss with leave to amend. (See Dkt. No. 19.)
                                                                                            11         11.    It was not my or my firm’s intention to miss the hearing, and my
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                            12   failure to appear was entirely due to my failure to recognize and correct the
                                                                                            13   calendar error.   I apologize to the Court and to opposing counsel for my
                                                                                            14   negligence and the inconvenience it caused. I assure the Court that my office and I
                                                                                            15   have taken steps to prevent any such calendaring errors in the future.
                                                                                            16         12.    This is my first and only failure to appear in more than nine (9) years
                                                                                            17   of practice, and it is both embarrassing and frustrating. I certainly understand the
                                                                                            18   Court’s equal if not greater frustration but respectfully request that the Court not
                                                                                            19   impose sanctions, as the error was an isolated and unintentional occurrence.
                                                                                            20

                                                                                            21         I declare under penalty of perjury under the laws of the United States and
                                                                                            22   the State of California that the foregoing is true and correct. Executed on February
                                                                                            23   12, 2020, in Los Angeles, California.
                                                                                            24                                           /s/ Karen L. Wallace
                                                                                            25
                                                                                                                                         Karen L. Wallace

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                            2

                                                                                                   DECLARATION OF KAREN L. WALLACE IN RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
                                                                                                            WHY PLAINTIFF SHOULD NOT BE SANCTIONED FOR FAILING TO APPEAR
                                                                                                   Case 3:19-cv-07956-WHO Document 21 Filed 02/12/20 Page 4 of 4



                                                                                             1                             CERTIFICATE OF SERVICE
                                                                                             2   I, the undersigned, declare that I am over the age of 18 and am not a party to this
                                                                                             3   action. I am employed in the City of Los Angeles, California; my business address
                                                                                             4   is Strategic Legal Practices, A Professional Corporation at 1840 Century Park
                                                                                             5   East, Suite 430, Los Angeles, California 90067.
                                                                                             6         On the date below, I served a copy of the foregoing document entitled:
                                                                                             7

                                                                                             8   DECLARATION OF KAREN L. WALLACE IN RESPONSE TO ORDER
                                                                                                 TO SHOW CAUSE WHY PLAINTIFF SHOULD NOT BE SANCTIONED
                                                                                             9                  FOR FAILING TO APPEAR
                                                                                            10
                                                                                                 on the interested parties in said case as follows:
                                                                                            11
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                            12
                                                                                                             Served Electronically Via the Court’s CM/ECF System
                                                                                            13

                                                                                            14
                                                                                                 I declare under penalty of perjury under the laws of the United States of America
                                                                                            15
                                                                                                 that the foregoing is true and correct. I declare that I am employed in the office of
                                                                                            16
                                                                                                 a member of the Bar of this Court, at whose direction the service was made. This
                                                                                            17
                                                                                                 declaration is executed in Los Angeles, California on February 12, 2020.
                                                                                            18

                                                                                            19

                                                                                            20
                                                                                                                                                _____________________________
                                                                                            21                                                       Lauren Wageman
                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                   DECLARATION OF KAREN L. WALLACE IN RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE
                                                                                                            WHY PLAINTIFF SHOULD NOT BE SANCTIONED FOR FAILING TO APPEAR
